Citation Nr: 9933858	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left eye disability as the 
result of surgical treatment by the Department of Veterans 
Affairs (VA) in October 1990.


REPRESENTATION

Appellant represented by:	Joseph Deliz Hernandez, 
Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1953 and from October 1954 to October 1955.

The instant appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which denied a claim for 
entitlement to compensation for additional left eye 
disability under § 1151.


FINDING OF FACT

There is no competent medical evidence of additional left eye 
disability resulting from VA eye surgery in October 1990.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional left eye disability as the result of VA surgical 
treatment in October 1990 is not warranted.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in substance, that he had increased 
vision loss in the left eye following left eye surgery at the 
VA Medical Center (MC) in San Juan in October 1990.  Records 
show that the veteran underwent left eye surgery in October 
1990 at the San Juan VAMC for retinal detachment.

A review of the medical record, which includes VA 
examinations and treatment records dated from 1961 to 1997, 
shows that the veteran sustained trauma to the left eye in 
December 1987.  In January 1988 the veteran's visual acuity 
in the left eye was count fingers at 3 feet.  In January 
1990, the veteran's visual acuity in the left eye was count 
fingers at 5 feet, and by July 1990 the veteran's visual 
acuity in the left eye was count fingers at 1 foot.

Following the October 1990 surgery, November 1990 treatment 
records show that the veteran's visual acuity in the left eye 
had improved to count fingers at 3 and 7 feet.  An April 1991 
treatment record noted that the October 1990 surgery had 
failed.  VA treatment records since December 1991 show the 
veteran's visual acuity in the left eye as no light 
perception.

During the veteran's May 1998 personal hearing before RO 
personnel, he testified that he had lost his eyesight in the 
left eye following the October 1990 surgery.  He attributed 
his loss of vision to the fact that his treating physicians 
were either too old or too young.  He indicated that one of 
his treating physicians was over 80 years old and that the 
physician who performed the 1990 surgery was a trainee.  He 
asserted that the physician who performed the surgery was 
negligent.  He stated that he could not see anything out of 
his left eye following the 1990 surgery.

A September 1997 visual examination performed by the Chief of 
the Ophthalmology Section of the San Juan VAMC noted that the 
October 1990 surgery was performed by a physician under the 
supervision of another physician.  The examiner noted that 
prior to the 1990 surgery, the veteran reported visual loss 
(described as a "black curtain") since 4 or 5 months prior 
to the surgery.  The prognosis prior to surgery was poor.  
The examiner stated that the current left eye disability was 
a result of necessary consequences of surgical treatment 
properly administered by VA and that the current left eye 
disability was the result of the natural progress of the 
disease which the surgical treatment was designed to relieve.  
As regards the left eye disability which preexisted the 
surgery, the examiner found no additional disability or 
aggravation as a result of the surgery, and found no 
additional disability resulting from the veteran's failure to 
follow instructions or follow-up treatment after the surgery.

The Board of Veterans' Appeals (Board) notes 38 U.S.C.A. 
§ 1151 has been amended for claims filed on or after October 
1, 1997.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  As the 
appellant filed his claim for benefits in May 1997, the 
amendments do not apply in this case.  See, e.g., Jones v. 
West, 12 Vet. App. 460, 463 (1999).  The version of § 1151 in 
effect when the appellant filed his claim provided, in 
pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, disability 
or death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1996).

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim to be well grounded under 38 U.S.C.A. § 1151 for 
claims filed prior to October 1, 1997, the appellant must 
provide: 

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability.
 
Jones v. West, 12 Vet. App. 460, 464 (1999); see also Jimison 
v. West, 13 Vet. App. 75 (1999).

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of section 1151 might also be 
well grounded if the file contains:  (1) evidence that a 
condition was "noted" during the veteran's hospitalization 
or treatment; (2) evidence showing continuity of 
symptomatology following such hospitalization or treatment; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and post-
hospitalization/treatment symptomatology.  See Jones, 12 Vet. 
App. at 464.

The Board notes that the claim on appeal is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  Although the 
appellant indicates that VA was negligent in its treatment of 
the veteran, evidence of VA fault is not required in order to 
establish entitlement to DIC benefits under the version of 
section 1151 here applicable.  See, e.g., Brown v. Gardner, 
513 U.S. 115 (1994); Jimison, 13 Vet. App. at 77.  What is 
required, however, is competent evidence of a relationship, 
or nexus, between VA medical care and the veteran's claimed 
left eye disability.  Here, there is no evidence of such a 
relationship.  None of the competent evidence of record in 
any way suggests that he currently has additional left eye 
disability that can be traced to the 1990 surgery.  In fact, 
the only evidence which addresses this question, the 1997 VA 
examination report, clearly concludes that the veteran's 
present left eye disability is not due to the October 1990 
surgery.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his current left eye disability 
and the October 1990 left eye surgery.  However, as a layman 
the appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for § 1151 benefits.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Primarily, competent medical evidence is 
lacking of a nexus between any additional left eye disability 
and the veteran's October 1990 surgery.  Whereas the Board 
has determined that the appellant's claim is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the appellant, in his May 1997 claim indicated 
that another physician had mentioned that the 1990 surgery 
had caused the left eye blindness.  However, the available VA 
treatment records do not reveal such evidence.  Further, the 
veteran was advised to "bring to [his personal] hearing any 
medical or lay evidence . . . that has not been previously 
submitted and is relevant to the issue(s) on appeal."  With 
this statement and in an April 1998 statement of the case, 
which informed the appellant that the reason his claim had 
been denied was that the evidence showed that the current 
left eye disability was not due to the 1990 surgery, the RO 
fulfilled its obligation under § 5103(a).

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional left eye disability as the result of left eye 
surgical treatment by the Department of Veterans Affairs in 
October 1990 is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals


 



